Exhibit 10.1

THIRD AMENDMENT TO LEASE AGREEMENT

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Third Amendment”) is made as of
August 2, 2018, by and between ARE-SD REGION NO. 20, LLC, a Delaware limited
liability company (“Landlord”), and MIRATI THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are now parties to that certain Lease Agreement dated as
of June 24, 2014, as amended by that certain First Amendment to Lease dated
March 23, 2017, and that certain Second Amendment to Lease dated April 5, 2018
(as amended, the “Lease”). Pursuant to the Lease, Tenant leases certain premises
consisting of approximately 17,919 rentable square feet (the “Existing
Premises”) in that certain building located at 9393 Towne Centre Drive, San
Diego, California. The Existing Premises are more particularly described in the
Lease. Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, expand the size of the
Existing Premises by adding that portion of the Building known as Suite 110
containing approximately 6,114 rentable square feet, as shown on Exhibit A
attached to this Third Amendment (the “Expansion Premises”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.

Expansion Premises. In addition to the Existing Premises, commencing on the
Expansion Premises Commencement Date (as defined below), Landlord leases to
Tenant, and Tenant leases from Landlord, the Expansion Premises.

 

2.

Delivery. The “Expansion Premises Commencement Date” shall be August 2, 2018. On
or before the Expansion Premises Commencement Date, Landlord shall, at
Landlord’s sole cost, install a lock on the door between the Expansion Premises
and Suite 100.

Upon the request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Expansion Premises Commencement Date in substantially the
form of the “Acknowledgement of Commencement Date” attached to the Lease as
Exhibit D; provided, however, Tenant’s failure to execute and deliver such
acknowledgment shall not affect Landlord’s rights hereunder.

Except as set forth in the this Third Amendment, if applicable: (i) Tenant shall
accept the Expansion Premises in their condition as of the Expansion Premises
Commencement Date; (ii) Landlord shall have no obligation for any defects in the
Expansion Premises; and (iii) Tenant’s taking possession of the Expansion
Premises shall be conclusive evidence that Tenant accepts the Expansion Premises
and that the Expansion Premises were in good condition at the time possession
was taken.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Expansion Premises, and/or the suitability of the Expansion
Premises for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Expansion Premises are suitable for the Permitted Use.

 

  

LOGO [g562834snap3.jpg]

 

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, lnc.

 

1



--------------------------------------------------------------------------------

3.

Premises and Rentable Area of Premises. Commencing on the Expansion Premises
Commencement Date, the defined term “Premises” on page 1 of the Lease shall be
deleted in its entirety and replaced with the following:

“Premises: That portion of the first and second floor of the Building consisting
of approximately 24,033 rentable square feet, commonly known as (i) Suite 200
containing approximately 8,318 rentable square feet of office space (“Suite
200”), (ii) Suite 210 containing approximately 2,564 rentable square feet of
office space (“Suite 210”), (iii) Suite 220 containing approximately 1,646
rentable square feet of laboratory space (“Suite 220”), (iv) Suite 240
containing approximately 2,295 rentable square feet of laboratory space (“Suite
240”), (v) Suite 250 containing approximately 3,096 rentable square feet of
office space (“Suite 250”), and (v) Suite 110 containing approximately 6,114
rentable square feet of office and laboratory space (“Suite 110”), as shown on
Exhibit A. Suite 200, Suite 210 and Suite 250 may be collectively referred to
herein as the “Office Premises”.

As of the Expansion Premises Commencement Date, Exhibit A to the Lease shall be
amended to include the Expansion Premises as shown on Exhibit A attached to this
Third Amendment.

 

4.

Base Rent.

a. Existing Premises. Tenant shall continue to pay Base Rent with respect to the
Existing Premises as provided for under the Lease through January 31, 2020.

b. Expansion Premises. Commencing on the Expansion Premises Commencement Date
Tenant shall pay Base Rent with respect to the Expansion Premises in the amount
of $4,000 per month through January 31, 2020.

 

5.

Base Term. The Base Term with respect to the entire Premises shall continue to
expire on January 31, 2020. Notwithstanding anything to the contrary contained
in the Lease, Tenant shall have no right to extend the term of the Lease beyond
January 31, 2020.

 

6.

Tenant’s Share. Commencing on the Expansion Premises Commencement Date, the
defined term “Tenant’s Share of Operating Expenses of Building” on page 1 of the
Lease shall be deleted in its entirety and replaced with the following:

“Tenant’s Share of Operating Expenses of Building: 57.52%”

In addition, commencing on the Expansion Premises Commencement Date, Tenant
shall be required to pay the Amenities Fee with respect to the Expansion
Premises.

In addition, commencing on the Expansion Premises Commencement Date, the number
of parking spaces that Tenant has a right to use pursuant to Section 10 of the
Lease shall be increased in accordance with the rentable square feet of the
Expansion Premises.

 

7.

Alternative Premises. Section 40 of the Lease shall be deleted in its entirety
and replaced with the following:

“40. Alternative Premises. If at any time during the Base Term Tenant or any
affiliate of Tenant (including, without limitation, any entity controlling,
controlled by or under common

 

  

LOGO [g562834snap3.jpg]

 

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, lnc.

 

2



--------------------------------------------------------------------------------

control with Tenant) desires to lease any laboratory premises in the San Diego
metropolitan area, Tenant shall notify Landlord in writing and Landlord shall
have the opportunity, if it so elects and without any obligation to do so, to
offer one or more alternative premises for lease to Tenant which reasonably
satisfies the premises being sought by Tenant (“New Premises”). Such New
Premises shall be offered, if at all, to Tenant or Tenant’s affiliate, if
applicable, at market terms and may be located at the Project or, if Landlord so
elects, at another property in the San Diego area owned or controlled by an
entity controlled by, under common control with, or controlling Landlord
including, without limitation, any of the constituent members of Landlord or
Alexandria Real Estate Equities, Inc. (any such entity, an “Affiliate”).
Alternatively, Landlord and/or any Affiliate, as the case may be, shall have the
right, if it so elects and without any obligation to do so, to acquire a new
project or redevelop any existing project it then owns to provide the
Alternative Premises. Other than Tenant’s obligation to notify Landlord that
Tenant desires to lease laboratory premises in San Diego County, (a) neither
Tenant (nor any affiliate of Tenant) shall be under any obligation to enter into
a lease with Landlord or any Affiliate and (b) Tenant (and each affiliate of
Tenant) may at its election, in its sole and absolute discretion, enter into a
lease with any other party as Tenant may so determine.

 

8.

Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Third Amendment and that no Broker
brought about this transaction, other than Cushman & Wakefield, whose commission
shall be paid by Landlord pursuant to a separate agreement. Landlord and Tenant
each hereby agrees to indemnify and hold the other harmless from and against any
claims by any Broker, other than Cushman & Wakefield, claiming a commission or
other form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this Third Amendment.

 

9.

OFAC. Tenant is (a) in compliance with and shall at all times during the Term of
the Lease remain in compliance with the regulations of the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of Treasury and any statute,
executive order, or regulation relating thereto (collectively, the “OFAC
Rules”), (b) not listed on, and shall not during the term of the Lease be listed
on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List, or the Sectoral Sanctions Identification List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

 

10.

California Accessibility Disclosure. For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project has not undergone inspection by a Certified
Access Specialist (CASp). In addition, the following notice is hereby provided
pursuant to Section 1938(e) of the California Civil Code: “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” In furtherance of and in connection with such notice: (i) Tenant,
having read

 

  

LOGO [g562834snap3.jpg]

 

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, lnc.

 

3



--------------------------------------------------------------------------------

  such notice and understanding Tenant’s right to request and obtain a CASp
inspection, hereby elects not to obtain such CASp inspection and forever waives
its rights to obtain a CASp inspection with respect to the Premises, Building
and/or Project to the extent permitted by Legal Requirements; and (ii) if the
waiver set forth in clause (i) hereinabove is not enforceable pursuant to Legal
Requirements, then Landlord and Tenant hereby agree as follows (which
constitutes the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice): (A) Tenant shall have the one-time
right to request for and obtain a CASp inspection, which request must be made,
if at all, in a written notice delivered by Tenant to Landlord; (B) any CASp
inspection timely requested by Tenant shall be conducted (1) at a time mutually
agreed to by Landlord and Tenant, (2) in a professional manner by a CASp
designated by Landlord and without any testing that would damage the Premises,
Building or Project in any way, and (3) at Tenant’s sole cost and expense,
including, without limitation, Tenant’s payment of the fee for such CASp
inspection, the fee for any reports prepared by the CASp in connection with such
CASp inspection (collectively, the “CASp Reports”) and all other costs and
expenses in connection therewith; (C) the CASp Reports shall be delivered by the
CASp simultaneously to Landlord and Tenant; (D) Tenant, at its sole cost and
expense, shall be responsible for making any improvements, alterations,
modifications and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord’s obligation to repair as set forth in the Lease, then Landlord shall
perform such improvements, alterations, modifications and/or repairs as and to
the extent required by Legal Requirements to correct such violations, and Tenant
shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within 10 business days after Tenant’s receipt of
an invoice therefor from Landlord.

 

11.

Miscellaneous.

a. This Third Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This Third Amendment may be amended only
by an agreement in writing, signed by the parties hereto.

b. This Third Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.

c. This Third Amendment may be executed in two (2) or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method, and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. Electronic signatures shall be
deemed original signatures for purposes of this Third Amendment and all matters
related thereto, with such electronic signatures having the same legal effect as
original signatures.

d. Except as amended and/or modified by this Third Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Third Amendment. In the
event of any conflict between the provisions of this

 

  

LOGO [g562834snap3.jpg]

 

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, lnc.

 

4



--------------------------------------------------------------------------------

Third Amendment and the provisions of the Lease, the provisions of this Third
Amendment shall prevail. Whether or not specifically amended by this Third
Amendment, all of the terms and provisions of the Lease are hereby amended to
the extent necessary to give effect to the purpose and intent of this Third
Amendment.

 

  

LOGO [g562834snap3.jpg]

 

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, lnc.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the day and year first above written.

 

TENANT:  

MIRATI THERAPUETICS, INC.,

a Delaware corporation

 

By:

 

 /s/ Jamie A. Donadio

 

Its:

 

    Chief Financial Officer

 

LANDLORD:

ARE-SD REGION NO. 20, LLC,

a Delaware limited liability company

By:  

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership

    By:  

ARE-QRS CORP.,

a Maryland corporation,

general partner

    By:  

/s/ Gary Dean

      Senior Vice President       RE Legal Affairs  

 

  

LOGO [g562834snap3.jpg]

 

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, lnc.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Expansion Premises

 

LOGO [g562834snap4.jpg]

 

  

LOGO [g562834snap3.jpg]

 

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, lnc.